TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-09-00355-CR



                                     Raymond Rogers, Appellant

                                                   v.

                                     The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-09-900166, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                               MEMORANDUM OPINION


                   Raymond Rogers seeks to appeal a judgment of conviction for indecency with a child

by exposure. The trial court has certified that: (1) this is a plea bargain case and Rogers has no right

of appeal, and (2) Rogers waived the right of appeal. The appeal is dismissed. See Tex. R. App. P.

25.2(a)(2), (d).




                                                ___________________________________________

                                                J. Woodfin Jones, Chief Justice

Before Chief Justices Jones, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: September 10, 2009

Do Not Publish